COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-15-00162-CV
Style:                    Anthony J. Cann v. Hometown Bank, N.A.
Date motion filed*:       April 1, 2015
Type of motions:          Appellant’s First Motion for Extension of Time to File Brief
Parties filing motions: Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:           0         Current Due Date: N/A
       Date Requested:                     N/A (90 days from deadline)

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion for extension of time to file appellant’s brief is denied as premature
          without prejudice to refiling because although the clerk’s record was filed on March
          16, 2015, the briefing deadlines do not begin until after the reporter’s record has been
          filed. See TEX. R. APP. P. 38.6(a)(2).

Judge’s signature: _/s/ Laura Carter Higley
                   

Date: April 7, 2015




November 7, 2008 Revision